DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to Applicant’s amendment filed 03/21/2022. Claims 1-5, 14, 17 and 20 are amended. Claim 21 is newly added. Clams 1-21 are pending and currently under examination. 
Response to Arguments
Applicant's arguments filed 03/21/2022, see pg. 6, regarding the rejection of claim 14 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. As amended claim 14, still recites the limitation “the drive shaft” in line 3. There is a lack of antecedent basis for this limitation in the claim.
Applicant’s arguments, see pg. 6-7, filed 03/21/2022, with respect to the rejection of claims 1-4 and 6-20 under 35 U.S.C. 102(a)(1) over Sims et al. (US 2014/0025071) and the rejection of claim 5 under 35 U.S.C. 103 over Sims et al. (US 2014/0025071) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of Kappus et al. (US 2012/0296371).
Applicant’s arguments, see pg. 7-8, filed 03/21/2022, with respect to the subject matter of claim 21 being patentable over the teachings of Sims have been fully considered but they are not persuasive. The Examiner agrees that Sims does not disclose a rotational constraint between the inner and outer shafts other than those provided by pins 493 and 444. The Examiner disagrees that Sims does not disclose a rotational constraint at a second longitudinal location that is proximal to the pivot pin. As claimed, the first longitudinal location does not have to be different from the location of the pivot pin. Therefore, it is the Examiner’s position that Sims discloses the outer shaft is rotationally constrained to the inner shaft at a first longitudinal location (pivot pin 444) and wherein the outer shaft is rotationally constrained to the inner shaft at a second longitudinal location proximal to the pivot pin (dowel pin 493).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the drive shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the drive shaft” has been construed as the inner shaft.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sims et al. (US 2014/0025071).
Regarding claim 21, Sims discloses a medical device (surgical forceps 400, see Fig. 1) comprising: a handpiece including a housing (the handpiece is at the proximal end of the device including stationary handle 420, movable handle 422, and housing 412, see Fig. 1); an inner shaft extending out of the handpiece along a longitudinal axis (elongated shaft 416, which extends from the distal end of the handpiece, comprises multiple longitudinal components, including inner shaft 480, see Fig. 3A and paragraph [0099]), the inner shaft rotatable with respect to the handpiece (inner shaft 480 is rotatable with respect to the housing via the connection between the elongated shaft 416 and the rotation knob 428, see paragraph [0094]); an outer shaft located around the inner shaft (elongated shaft 416 also includes outer shaft 460 which is located around inner shaft 480, see Fig. 3A and paragraph [0103]), the outer shaft rotatable with respect to the housing (outer shaft 460 is rotatable with respect to the housing via the connection between the elongated shaft 416 and the rotation knob 428, see paragraph [0094]); and an end effector (jaws 430 and 432, see Fig. 2A-2B) coupled to the inner shaft by a drive pin (the inner shaft is coupled to the end effector by cam pin 492 via knife guide 486, see Fig. 3A and [0105]) and the outer shaft by a pivot pin (pivot pin 444 couples the jaws 430, 432 to the outer shaft, see Fig. 2A-2B and [0102]); wherein the outer shaft is rotationally constrained to the inner shaft at a first longitudinal location (rotational constraint at pivot pin 444, which when inserted in apertures 466 of the outer shaft 460 and longitudinal track 496 of the knife guide 486, restricts relative rotation of the inner and outer shafts, see Fig. 3A and paragraphs [0100, 0103, 0105]), and wherein the outer shaft is rotationally constrained to the inner shaft at a second longitudinal location proximal to the pivot pin (rotational constraint at dowel pin 493, which is proximal of the pivot pin 444 and restricts relative rotation of the inner and outer shaft when inserted in slots 468 and 488, see Fig. 3A and paragraphs [0101, 0125]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Kappus et al. (US 2012/0296371).
Regarding claim 1, Sims discloses a medical device (surgical forceps 400, see Fig. 1) comprising: a handpiece including a housing (the handpiece is at the proximal end of the device including stationary handle 420, movable handle 422, and housing 412, see Fig. 1); an inner shaft extending out of the handpiece along a longitudinal axis (elongated shaft 416, which extends from the distal end of the handpiece, comprises multiple longitudinal components, including inner shaft 480, see Fig. 3A and paragraph [0099]), the inner shaft rotatable with respect to the housing (inner shaft 480 is rotatable with respect to the housing via the connection between the elongated shaft 416 and the rotation knob 428, see paragraph [0094]); an outer shaft located around the inner shaft (elongated shaft 416 also includes outer shaft 460 which is located around inner shaft 480, see Fig. 3A and paragraph [0103]), the outer shaft rotatable with respect to the housing (outer shaft 460 is rotatable with respect to the housing via the connection between the elongated shaft 416 and the rotation knob 428, see paragraph [0094]); and an end effector (jaws 430 and 432, see Fig. 2A-2B) coupled to the outer shaft at a first longitudinal location (jaws 430,432 are coupled to the outer shaft 460 via pivot pin 444, see Fig. 2A-2B and paragraph [0102]); wherein the outer shaft is rotationally constrained to the inner shaft at a second longitudinal location (first rotational constraint at dowel pin 493, which restricts relative rotation of the inner and outer shaft when inserted in slots 468 and 488, see Fig. 3A and paragraphs [0101, 0125]).
Sims fails to teach the outer shaft is rotationally constrained to the inner shaft at a third longitudinal location proximal to the first longitudinal location. It is noted that Sims discloses a cam pin (492) which is coupled to the inner shaft (480) via the knife guide (486) proximal of the second longitudinal location (pin 444) (see Fig. 6 and [0105]). Sims fails to disclose an opening in the outer shaft (460) for receiving the cam pin.
Kappus teaches a similar medical device (10, see Fig. 1A) having an outer shaft (12, see Fig. 10), an inner shaft (134) and a cam pin (139), wherein the outer shaft (12) is rotationally constrained to the inner shaft (134) by the cam pin (139) when the cam pin is inserted in slots (16a’ and 16b’, see Fig. 11) of the outer shaft (see [0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the medical device of Sims with a rotational constraint between the outer shaft and the inner shaft as taught by Kappus since a cam pin received within slots in an outer shaft was known in the art and one skilled in the art could have combined the elements as claimed by known methods (i.e., coupling) with no change in their respective functions and the combination would have yielded nothing more than predictable results.
Regarding claim 2, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the second longitudinal location is closer to the handpiece than to the end effector (dowel pin 493 is closer to the handpiece than the end effector since the track 468 that houses dowel pin 493 is located proximal of washer 499, which secures the proximal portion of the outer shaft 460 to the handpiece, see Sims paragraph [0101], Fig. 3A, and Fig.15A showing washer 499 within the handpiece).
Regarding claim 3, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the third longitudinal location is closer to the end effector than to the handpiece (the device of Sims as modified by Kappus would have a rotational constraint at the cam pin 492 which is closer to jaws 430, 432 than to the handpiece, see Sims Fig. 6-7).
Regarding claim 4, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the third longitudinal location is distal of the second longitudinal location and proximal of the end effector (the device of Sims as modified by Kappus would have a rotational constraint at the cam pin 492 which is distal to dowel pin 493 and proximal of jaws 430,432, see Sims Fig. 3A).
Regarding claim 5, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the outer shaft (460, see Sims Fig. 3A) extends from a proximal end to a distal end, and wherein the third longitudinal location (the device of Sims as modified by Kappus would have a rotational constraint at the cam pin 492, see Sims Fig. 3A) is closer to the distal end of the outer shaft (see Sims Fig. 3A). However, the combination of Sims and Kappus fails to expressly disclose the third longitudinal location (the cam pin 492) is located in a range between 75-95% of a distance from the proximal end to the distal end of the outer shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the third longitudinal location of the device of Sims and Kappus to be located in a range between 75-95% of a distance from the proximal end to the distal end of the outer shaft since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sims would not operate differently with the claimed range. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “can” be within the claimed ranges (specification paragraph [00236]).
Regarding claim 6, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the handpiece includes a rotational actuator (rotation knob 428, see Sims Fig. 1) that is rotatable with respect to the housing and is rotationally constrained to the inner shaft (rotation knob 428 is rotationally constrained to the inner shaft 480 via its connection to the outer shaft 460, which is rotationally constrained to the inner shaft at dowel pin 493, see Sims paragraph [0108]).
Regarding claim 7, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the handpiece includes a rotational actuator (rotation knob 428, see Sims Fig. 1) that is rotatable with respect to the housing and is rotationally constrained to the outer shaft (rotation knob 428 is rotationally constrained to the outer shaft 460 via the interface of keying member 414 and slot 469, see Sims paragraph [0108] and Fig. 3A and 4).
Regarding claim 8, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the handpiece includes a rotational actuator (rotation knob 428, see Sims Fig. 1) that is rotatable with respect to the housing and is operatively coupled to the inner shaft and the outer shaft (rotation knob 428 is operatively coupled to the inner shaft 480 and outer shaft 460 since movement of the rotation knob causes the rotation of the inner and outer shafts about the longitudinal axis, see Sims paragraph [0125]).
Regarding claim 9, the combination of Sims and Kappus teaches the medical device of claim 1, further comprising: a guide (pivot pin 444, see Sims Fig. 2A-2B) located proximal of the end effector (pivot pin 444 is proximal of jaws 430, 432, see Sims Fig. 2A-2B), the guide connected to the outer shaft and extending through an aperture in the inner shaft (pivot pin 444 is connected to the outer shaft 460 via aperture 466 and the inner shaft 480 via longitudinal slot 496, see Sims paragraphs [0100, 0103, 0105]), wherein the guide is configured to limit relative rotation between a distal portion of the outer shaft and a distal portion of the inner shaft (pivot pin 444 restricts relative rotation between a distal portion of the outer shaft 460 and the inner shaft 480 when inserted in aperture 466 and longitudinal slot 496).
Regarding claim 10, the combination of Sims and Kappus teaches the medical device of claim 9, wherein the aperture is a track that permits longitudinal motion of the inner shaft relative to the guide (the aperture is longitudinal slot 496 of the knife guide 486 of the inner shaft 480, which permits longitudinal motion of the inner shaft with respect to the pivot pin 444, see Sims paragraph [0103, 0105]).
Regarding claim 11, the combination of Sims and Kappus teaches the medical device of claim 9, wherein the inner shaft is engageable with the guide to limit axial translation of the inner shaft with respect to the outer shaft (the inner shaft is engageable with pivot pin 444 via longitudinal track 496, which limits axial translation of the inner shaft with respect to the outer shaft to the length of the track, see Sims paragraph [0103, 0105]).
Regarding claim 12, the combination of Sims and Kappus teaches the medical device of claim 1, wherein the end effector includes jaws (jaws 430 and 432, see Sims Fig. 2A-2B).
Regarding claim 13, the combination of Sims and Kappus teaches the medical device of claim 1, further comprising a blade assembly (knife 402, see Sims Fig. 3A) located within the inner shaft and longitudinally translatable therein (knife 402 is located within inner shaft 460 and is longitudinally translatable therein, see Sims paragraph [0104]).
Regarding claim 14, the combination of Sims and Kappus teaches the medical device of claim13, wherein the blade assembly is rotationally constrained to the inner shaft at a fourth longitudinal location (knife 402 is rotationally constrained to the drive shaft, which has been construed as the inner shaft, by key member 494, which is proximal of the first longitudinal location, pivot pin 444, see Sims paragraph [0107] and Fig. 3A), and wherein the blade assembly is rotationally constrained to the inner shaft at the third longitudinal location (the knife 402 is rotationally constrained to the inner shaft at cam pin 492, see Sims [0114]).
Regarding claim 15, the combination of Sims and Kappus teaches the medical device of claim 13, further comprising: a shaft pin (pivot pin 444, see Sims Fig. 3A), wherein the blade assembly includes a blade track (longitudinal slot 406, see Sims Fig. 3A), the shaft pin extending through the blade track and configured to contact the blade track to constrain rotation of the blade assembly with respect to the shaft pin and the outer shaft (pivot pin 444 is connected to the outer shaft 460 and the knife 402 via slot 406, thereby constraining relative rotation of the knife with respect to the outer shaft, see Sims paragraph [0107]).
Regarding claim 16, the combination of Sims and Kappus teaches the medical device of claim 13, further comprising: a shaft pin (pivot pin 444, see Sims Fig. 3A), wherein the inner shaft is engageable with the shaft pin to limit movement of the inner shaft with respect to the outer shaft (inner shaft 480 is engageable with the pivot pin 444 via longitudinal slot 496, which limits movement of the inner shaft with respect to the outer shaft to the length of the slot, see Sims paragraphs [0103, 0105]).
Regarding claim 17, Sims discloses a forceps (surgical forceps 400, see Fig. 1) comprising: an inner shaft extending from a proximal portion to a distal portion (inner shaft 480 extends from a proximal portion to a distal portion, see Fig. 3A); an outer shaft located around the inner shaft, the outer shaft extending from a proximal portion to a distal portion (outer shaft 460 is located around inner shaft 480 and extends from a proximal portion to a distal portion, see Fig. 3A and paragraph [0103]); a rotational actuator (rotation knob 428, see Fig. 1) rotationally fixed to the inner shaft and the outer shaft (rotation knob 428 is rotationally fixed to the outer shaft via the interface of keying member 414 and slot 469, see paragraph [0108] and rotation knob 428 is rotationally fixed to the inner shaft via the connection between the inner shaft and the outer shaft at dowel pin 493, see Fig. 3A and paragraphs [0100, 0103, 0105]); an end effector (jaws 430 and 432, see Fig. 2A-2B) the distal portion of the outer shaft at a first longitudinal location (jaws 430,432 are coupled to the distal portion of the outer shaft 460 via pivot pin 444, see Fig. 2A-2B and paragraph [0102]); and a shaft pin (cam pin 492, see Fig. 3A) located proximal of the first longitudinal location (cam pin 492 is proximal of the jaws 430,432, see Fig. 6-7), the shaft pin connected to one of the outer shaft and the inner shaft (cam pin 492 is connected to inner shaft 480 by aperture 490 of knife guide 486, see Fig. 3A and [0105]). 
Sims fails to teach the shaft pin (cam pin 492) extends through an aperture in the outer shaft and wherein the shaft pin is configured to limit relative rotation between the distal portion of the outer shaft and the distal portion of inner shaft.
Kappus teaches a similar medical device (10, see Fig. 1A) having an outer shaft (12, see Fig. 10), an inner shaft (134) and a shaft pin (pin 139), wherein the shaft pin is connected to the inner shaft (pin 139 is connected to the inner shaft 134 by apertures 139a,139b, see Fig. 10 and [0051]) and extends through an aperture in the outer shaft (slots 16a’ and 16b’, see Fig. 11 and [0051]). The shaft pin (139) limits relative rotation between the distal portions of the inner shaft (134) and outer shaft (12) inserted in slots (16a’ and 16b’, see Fig. 11) of the outer shaft. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the medical device of Sims with an aperture in the outer shaft for receiving a shaft pin as taught by Kappus since a shaft pin received within slots in an outer shaft was known in the art and one skilled in the art could have combined the elements as claimed by known methods (i.e., coupling) with no change in their respective functions and the combination would have yielded nothing more than predictable results.
Regarding claim 18, the combination of Sims and Kappus teaches the forceps of claim 17, wherein the inner shaft is longitudinally movable with respect to the outer shaft (inner shaft 460 is received in outer shaft 480 and configured for longitudinal motion therein, see Sims paragraph [0103]).
Regarding claim 19, the combination of Sims and Kappus teaches the forceps of claim 17, wherein the rotational actuator is rotationally fixed to the proximal portion of the inner shaft and the proximal portion of the outer shaft (rotation knob 428 is fixed to the outer shaft via the interface of keying member 414 and slot 469, located at a proximal portion of the outer shaft and the inner shaft, see Sims paragraph [0108] and Fig. 3A).
Regarding claim 20, the combination of Sims and Kappus teaches the forceps of claim 17, wherein the outer shaft is rotationally constrained to the inner shaft at a second longitudinal location (rotational constraint at dowel pin 493, which restricts relative rotation of the inner and outer shaft when inserted in slots 468 and 488, see Sims Fig. 3A and paragraphs [0101, 0125]), and wherein the outer shaft is rotationally constrained to the inner shaft at a third longitudinal location (the device of Sims as modified by Kappus would have a rotational constraint at cam pin 492).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771